Dear Judge Sanders:
You have requested the advice of this office on the following matter:
        The 19th Judicial District Court proposes to contract with Options Foundation, an independent non-profit agency, to administer the Drug Court treatment and monitoring programs which are to be funded by state and municipal grants. The monthly fee for this service will be about $9,400. Must the Public Bid Law be complied with to award such a contract?
As you are aware, the Court is subject to the provisions of the Public Bid Law, R.S. 38:2211-2237 when expending public funds for the purchase of materials or supplies or when contracting for public works. R.S. 38:2212A(1)(a). However, this provision has been found by our courts not to be applicable to contracts for services, of whatever nature.
In Wallace Stevens, Inc. v. Lafourche HospitalDistrict No. 1, 323 So. 2d 794 (La. 1975), the court found the Public Bid Law inapplicable to procurement of telephone services. In Lafourche Parish Water District v. CarlHeck Engineers, 346 So. 2d 769 (La.App 1st Cir., 1977) the statute was found inapplicable to engineering services; and inBFI v. Monroe, 465 So. 2d 882 (La.App. 2d Cir., 1985), the court found that operating services for a garbage landfill were not subject to the law. The reasoning  of each of these cases makes clear that only contracts for the purchase of materials and supplies and for public works are subject to the bidding requirements of the Public Bid Law and that contracts forservices need not be bid. Numerous Attorney General's Opinions have expressed the same conclusion in response to inquiries on a wide variety of service contracts.
Therefore, we would advise that the proposed contract for administration of treatment and monitoring services for the Court, need not be bid but may be negotiated with a service provider selected by the court.
I trust that this answers your inquiry. Please let me know if we may be of further assistance in this matter.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                               By: GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/cla